Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 08-1580

                      HAILU YOHANNES AWLACHEW,

                       Petitioner, Appellant,

                                     v.

                COMMISSIONER OF INTERNAL REVENUE,

                        Respondent, Appellee.


                          ON APPEAL FROM THE
                       UNITED STATES TAX COURT


                                  Before

                      Boudin, Lipez and Howard,
                           Circuit Judges.



     Hailu Yohannes Awlachew on brief pro se.
     Richard L. Parker, Michael J. Haungs, Tax Division, Department
of Justice, and Nathan J. Hochman, Assistant Attorney General, on
brief for appellee.



                              March 9, 2009
            Per Curiam.      Pro se appellant Hailu Yohannes Awlachew

appeals from a Tax Court decision, Awlachew v. Commissioner of

Internal Revenue, T.C. Memo, 2007-365, 2007 WL 4322139 (U.S. Tax

Ct. 2007), which upheld an Internal Revenue Service ("IRS") Notice

of Determination dated November 18, 2005.              In its Determination,

the IRS concluded that its tax lien based on Awlachew's outstanding

taxes, penalties, and interest for the 2000 and 2001 tax years was

necessary    and   should    remain    in    full   force   and   effect      until

satisfied or unenforceable. After careful review of the record and

the parties' contentions, we affirm because we agree with the Tax

Court that there was no abuse of discretion by the agency.

            On   appeal,    Awlachew    primarily     objects     to    the   IRS's

decision upholding its tax lien on the ground that the tax laws, as

applied to him, were unfair and imposed a unique hardship, but the

government correctly contends that arguments of this kind cannot

succeed.    See, e.g., Speltz v. Commissioner of Internal Revenue,

124 T.C. 165, 176 (U.S. Tax Ct. 2005) ("In many contexts, literal

application of the [alternative minimum tax] has led to a perceived

hardship, but challenges based on equity have been uniformly

rejected.")      (citing    numerous   cases).        Furthermore,       although

Awlachew asks this court to abate his penalties and interest and to

use   his   alternative     minimum    tax   (AMT)   credit     to     reduce   his

outstanding tax obligations, he fails to present any developed

argument showing that such action by this court is warranted or



                                       -2-
permissible. Hence, we need not consider his claim. United States

v. DeCologero, 530 F.3d 36, 60 (1st Cir. 2008) (noting the well-

settled appellate rule that perfunctorily raised claims are deemed

waived).

            In addition, Awlachew alleges that the IRS settlement

officer who conducted his collection due process hearing inflexibly

used the agency's uniform national and local expense standards in

determining his monthly living expenses and unreasonably proposed

that he make monthly installment payments of $1,250 to satisfy his

tax debt.     In part, Awlachew fails to adequately develop his

argument, thereby waiving appellate consideration, and his argument

is also unpersuasive given his gross monthly income at that time.

Furthermore, the record supports the settlement officer's ultimate

conclusion that Awlachew was "not interested" in entering into an

installment agreement in order to pay his outstanding tax debt.

            We note that Congress has recently amended the Internal

Revenue Code by adding 26 U.S.C. § 53(f), which abates certain

unpaid AMT liabilities.   See Emergency Economic Stabilization Act

of 2008, Pub. L. 110-343, Div. C, Title I, § 103(a),(b), Oct. 3,

2008, 122 Stat. 3863.     Such relief as is afforded by § 53(f),

however, does not affect this appeal. As the parties' stipulations

in the Tax Court confirm, Awlachew's tax liability for the 2000 tax

year was attributable only "in part" to his AMT liability, and his

tax liability for the 2001 tax year was not based on the AMT.

            Affirmed.

                                 -3-